DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-6, 8 and 10-18 are pending.
Claims 2, 7, 9 and 19-20 are cancelled.

Terminal Disclaimer
The terminal disclaimer filed on 30 June 2022 replaces the terminal disclaimer filed on 24 June 2022, and the terminal disclaimer filed on 24 June 2022 is thus void.

REASONS FOR ALLOWANCE
After a thorough search and examination of the present application, and in light of:
The prior art made of record
Terminal Disclaimer filed on 30 June 2022
Claims 1, 3-6, 8 and 10-18 are allowed.

Regarding independent claims 1, 11 and 17, the following is an examiner’s statement of reasons for allowance.
The prior art, separately or in combination, as described in the prosecution history, teach some aspects of the current claimed invention.
Piaskowski et al. (US 2017/0242413 A1) teaches a method that includes identifying a second device of the building automation system of the same type as the archetypal device, using the equipment definition to automatically identify one or more data points associated with the second device that satisfy one or more of the point definitions, automatically mapping the identified data points of the second device to an equipment object representing the second device, and using the equipment object to monitor and control the second device to affect a variable state or condition within a building. Client services may be configured to facilitate interaction and/or communication between building automation system controller and various internal or external clients or applications. For example, client services may include web services or application programming interfaces available for communication by UI clients and remote applications (e.g., applications running on a mobile device, energy monitoring applications, applications allowing a user to monitor the performance of the BAS, automated fault detection and diagnostics systems, etc.).
Stewart et al. (US 2012/0278454 A1) teaches a gateway device that provides reported information to and receive commands from a cloud server, which may be in communication with other devices which may be used to view reported information of or control the managed devices. The cloud server may also be configured to install applications, e.g., for execution by the cloud server, the gateway device, and/or other devices. For example, the gateway device may install applications provided by the cloud server to manage the devices coupled to the gateway device.
Spivey et al. (US 2014/0325292 A1) teaches a system model building element that creates a hierarchical order of the components, equipment, and subsystems within a facility.  The hierarchical ordering is employed all the way down to each subsystem, laying out the system type and component hierarchy for each system.  This feeds into the fault detection algorithm element, which selects from a standard set of fault detection algorithms those required for coverage in the facility, which results in the development of an initial system model having a list of all the potential filter algorithms that can be applied to the modeled system if all the potential data points existed.  The method uses a predefined set of criteria to define applicability for automatically selecting fault detection algorithms from a tested, prequalified list.

However, as described in the prosecution history, the prior art, separately or in combination, do not teach or fairly suggest the following limitations as part of the totality of the claim:
checking, with the cloud system, trigger conditions of equipment specific analytic algorithms for the heating or cooling equipment to determine whether the equipment specific analytic algorithms are applicable to the mapped configuration parameters; and 2 of 13when the trigger conditions are met by the mapped configuration parameters, automatically causing, with the cloud system, the equipment specific analytic algorithms to act on the operational data from the heating or cooling equipment (for claim 1)
check trigger conditions of equipment specific analytic algorithms for the equipment to determine whether the equipment specific analytic algorithms are applicable to the mapped configuration parameters; and 4 of 13when the trigger conditions are met by the mapped configuration parameters, automatically cause the analytic algorithms to act on run time and operation data from the equipment (for claim 11)
check the pre-defined trigger conditions to determine whether equipment specific analytic algorithms for the equipment are applicable based on the set of specific equipment configuration values; and when the pre-determined trigger conditions are met, automatically cause the fault detection algorithms to act on run time and operation data from the one or more types of equipment and the subsystems of the equipment (for claim 17)

Claims 3-6, 8 and 10 are dependent claims of claim 1. The claim 1 is allowable, and therefore, claims 3-6, 8 and 10 are allowable.
Claims 12-16 are dependent claims of claim 11. The claim 11 is allowable, and therefore, claims 12-16 are allowable.
Claim 18 is a dependent claim of claim 17. The claim 17 is allowable, and therefore, claim 18 is allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Primary Examiner, Art Unit 2116